                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    In Re: Oil Spill by the Oil Rig                 *
    “Deepwater Horizon” in the Gulf                              MDL 2179
    of Mexico, on April 20, 2010                    *
                                                                 SECTION: J(2)
                                                    *
     Applies to:                                                 JUDGE BARBIER
     All Cases in the B3 Pleading                   *
     Bundle                                                      MAG. JUDGE WILKINSON
                                                    *

                         PRETRIAL ORDER NO. 68 (“PTO 68”)

         On July 17, 2019 and August 28, 2019, this Court held status conferences to

consider proposals for the future case management of the remaining cases in the B3

bundle.1 Pursuant to the Court’s August 28, 2019 Order (Rec. Doc. 25994), BP

Exploration & Production Inc. and BP America Production Company (together, “BP”)

and certain B3 Plaintiffs (together, the “Parties”) met and conferred and submitted a

joint proposed case management order for the B3 bundle (Rec. Doc. 26020). The Court

adopts the Parties’ proposed approach as modified and set forth below.

         IT IS ORDERED that the following shall apply to remaining and newly-filed

cases in the B3 bundle.

I.       INITIAL DISCLOSURE REQUIREMENTS

         A.    Except where specified below, no later than 90 days after the date of this

               PTO 68 (the “Initial Disclosures Deadline”), each Party in a B3 action



1 The “B3” pleading bundle includes all claims, of any type, relating to postexplosion clean-up efforts
asserted against defendants not named in the B1 master complaint, as well as all claims for personal
injury and/or medical monitoring for exposure or other injury occurring after the explosion and fire of
April 20, 2010. (Pretrial Order No. 25, Rec. Doc. 983). The B3 bundle includes contract claims related
to the oil spill response.
              must, without awaiting a discovery request, and on a rolling basis as the

              information becomes available, provide the other Parties the following

              information and/or materials:

              1.     By BP to the B3 Plaintiffs:

                     (a)    All information, data and/or tangible materials, if any,
                            about plaintiff in the BP medical encounters database
                            and/or oil spill cleanup worker database;

                     (b)    All non-privileged information, data, and/or tangible
                            materials concerning job duty, job assignment, safety
                            training, badge data and/or time records, if any, in BP’s
                            possession, custody or control relating to plaintiff;

                     (c)    All contracts and/or agreements between BP and plaintiff or
                            plaintiff’s direct employer(s), if any, concerning oil spill
                            response work, including but not limited to requirements,
                            policies, invoices and procedures concerning health, safety
                            and welfare of oil spill response workers;

                     (d)    The Federal On Scene Coordinator Report for the
                            Deepwater Horizon Oil Spill (the “FOSC Report”) and the
                            United States Coast Guard’s Incident Specific Preparedness
                            Review (the “ISPR”);

                     (e)    Operational Scientific Advisory Team (“OSAT”) Reports and
                            related documents (previously produced at BP-
                            BELO_00001851–1926, 2366- 2402, 2823-2895, 3416–3450,
                            4225-4355, 5637, 5930-6717);2

                     (f)    National Institute of Occupational Safety & Health
                            (“NIOSH”) Reports (previously produced at BP-
                            BELO_00002570-2593, 2658-2670, 2916-2952, 3451-3474,
                            3479-3492, 3503-3792, 3832-3848);

                     (g)    Occupational Safety & Health Administration (“OSHA”)
                            Report (previously produced at BP-BELO_00003793-3831);



2Documents bearing bates numbers with the prefix “BP-BELO” refer to productions made in certain
BELO cases.

                                              2
(h)    Material Safety Data Sheets (“MSDS”) for Corexit 9500
       (previously produced at BP-BELO_00000701-710), Corexit
       9527 (previously produced at BP-BELO_00000710-720),
       and source and weathered crude oil (previously produced at
       BP-BELO_00018866-18872, 5399, 5403);

(i)    Documents regarding the use of chemical dispersants
       during the Deepwater Horizon response, specifically the
       Dispersant After-Action Report (previously produced at BP-
       BELO_00001767-1846), Dispersant Application Requests
       and     Approvals    (previously    produced    at     BP-
       BELO_00014540-15106), After Action Report, Deepwater
       Horizon MC252, Aerial Dispersant Response (“Dispersant
       After Action Report”) (previously produced at BP-
       BELO_00001767-1846), and Dispersant Application Data
       Set (previously produced at BP-BELO_ 00117901-117969);

(j)    Cleanup worker training modules (previously produced at
       BPBELO_ 00000016-152, 155-312, 3849-3851, 4356-4377,
       4946-5453, 5455-5636);

 (k)   Personal protective equipment (“PPE” matrix”) (previously
       produced     at   BP-BELO_00004113-4114)       and    the
       Declaration of David R. Dutton (MDL 2179 Rec. Doc. 7112-
       2) (previously produced at BPBELO_ 00006809-6840);

 (l)   Worker Safety White Paper (previously produced at
       BPBELO_ 00002896-2904);

 (m)   The Shoreline Cleanup Assessment Technique (“SCAT”)
       database (previously produced at BP-BELO_00117901-
       117969);

 (n)   All other documents previously produced in BELO
       productions bearing bates numbers BP-BELO_00000001-
       117969;

 (o)   With respect to water, air, sediment, and other Deepwater
       Horizon sampling and monitoring results, BP will (i) direct
       plaintiffs to applicable publicly-available data sources, (ii)
       produce the database regarding samples (previously
       produced at BP-BELO_00006928- 6929) subject to the
       Court’s April 16, 2019 Disposal Order (the “Disposal
       Order,” Rec. Doc. 25593), and (iii) produce the same

                       3
                   information, where available, regarding the samples that
                   BP is continuing to store at its Fort Collins, Colorado
                   facility that are not subject to the Disposal Order; and

            (p)    Copies of any responsive documents received through use
                   of plaintiff’s executed Releases.

     2.    By the B3 Plaintiffs to BP:

           (a)    All medical records, bills, and any other documents from
                  physicians, healthcare providers, hospitals, pharmacies,
                  insurance companies, or others who have provided
                  treatment to the B3 Plaintiff in the past fifteen (15) years
                  or that the B3 Plaintiff otherwise identified in his or her
                  Particularized Statement of Claim (“PSOC”), or other
                  submission made pursuant to PTO 63 or PTO 66, including
                  all medical records that support causation, that are in the
                  possession of the B3 Plaintiffs or their counsel;

           (b)    All documents constituting, reporting, summarizing, or
                  referring to any medical test, psychological test, psychiatric
                  test, intelligence test, mental health test, or standardized
                  test of any kind ever taken by or administered to the B3
                  Plaintiff in the past fifteen (15) years that are in the
                  possession of the B3 Plaintiffs or their counsel;

           (c)    The completed and verified Supplemental Medical
                  Disclosure Form, attached to this PTO 68 as Exhibit A; and

           (d)    The completed and signed Authorization for Release of
                  Medical Records Information, for every health care
                  professional identified in the Supplemental Medical
                  Disclosure Form, in a form to be provided by BP, subject to
                  agreement of the plaintiffs or approval of the Court.

B.   The Parties shall supplement their disclosures in accordance with

     Federal Rule of Civil Procedure 26.

C.   Within 30 days following the Initial Disclosure Deadline, the Parties

     shall report to the Court on each side’s compliance with the initial

     disclosure requirements set forth in Section I.A of this PTO 68, as follows:

                                   4
1.   The Parties shall file a status report regarding compliance with

     this PTO 68 on the docket for MDL No. 10-2179. No later than five

     calendar days before filing the status report, counsel must serve a

     draft of the report by email on counsel for all parties whose cases

     are listed on the report. Counsel must then confer in a good faith

     effort to resolve any errors or discrepancies in the draft report

     before its submission to the Court. If disagreements about

     inclusion of a case cannot be resolved by counsel, the case must be

     listed in the report. The report submitted to the Court must

     contain:

     (a)   A caption that includes the “Applies to All Cases in the
           Pleading Bundle B3” designation;

     (b)   A list of those cases, by civil action number, the party’s
           name, and attorney, in which the parties have provided no
           disclosures;

     (c)   A list of those cases, by civil action number, party’s name,
           and attorney, in which the parties have provided deficient
           or incomplete disclosures, with a parenthetical listing
           examples of the reasons that these disclosures are deficient;
           and

     (d)   A list of those cases, if any, in which the parties have failed
           to provide full and complete disclosures after having been
           ordered to do so as provided below.

2.   A copy of each status report must be served on counsel for the

     listed party. Service via email shall be sufficient.

3.   Any Party who fails to comply with this PTO 68 as set forth above

     will be required by a subsequently issued court order to appear in

                             5
                  person, with their counsel, on a fixed date before Judge Barbier to

                  show cause why they have failed to comply.

II.    IDENTIFICATION AND RESOLUTION OF GLOBAL LEGAL ISSUES

       A.   By no later than November 8, 2019, the B3 Plaintiffs will provide the

            Court with their positions on fault and the availability of punitive

            damages for the claims asserted.

       B.   By no later than November 8, 2019, BP will provide the Court with its

            position on fault and the availability of punitive damages for the claims

            asserted.

       C.   The Court may set a briefing schedule for any unresolved issues

            identified above, contemporaneous with the other ongoing deadlines in

            this PTO 68.

III.   OTHER PROVISIONS

       A.   Status Hearing. The Court will hold a status hearing regarding the B3

            cases on Friday, December 6, 2019 at 9:30 a.m. At the status hearing,

            the Parties will report on the status of their compliance with this PTO 68

            and may discuss any proposals for future management of the B3 bundle.

       B.   Subpoenas. The Parties shall be allowed to issue subpoenas and make

            other requests for information on appropriate topics, such as requests

            under the Freedom of Information Act, for documents from third parties

            or non-BP defendants, provided that any Party or third party that is




                                         6
           subject to the subpoena may object to such subpoenas on scope or other

           grounds.

     C.    Compliance of Future B3 Claimants. Any B3 Plaintiff filing claims

           after the date of this PTO 68 must comply fully with the requirements of:

           PTO 63 (Rec. Doc. 22295), PTO 66 (Rec. Doc. 24282), this PTO 68, and

           all other applicable rules and orders of the Court. Compliance with PTO

           63 and PTO 66 is required within 30 days of the date the claim is filed.

           Compliance with PTO 68 is required within 90 days of the date the claim

           is filed.

     D.    B3 Cases Remain Stayed. Except as provided herein or otherwise

           ordered by the Court, cases in the B3 bundle remain stayed at this time.

     E.    Modifications of this PTO for Good Cause Shown. Any Party may

           seek leave from this Court to modify this PTO 68 for good cause shown.


     New Orleans, Louisiana, this 21st day of October, 2019.



                                            ___________________________________
                                                United States District Judge




Note to Clerk: Enter this Order in the MDL 2179 master docket and in the
individual docket of any cases that are consolidated with MDL 2179 after the
issuance of this PTO 68.




                                        7
                 EXHIBIT A TO PRETRIAL ORDER NO. 68 (B3 Bundle)


      In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010
                                   Civil Action No. 10-MD-2179-CJB-SS

                       SUPPLEMENTAL MEDICAL DISCLOSURE FORM



 PLAINTIFF’S FULL NAME: ___________________________________________________

 CASE NO.:___________________________________________________________________

 A.     INFORMATION ABOUT THE B3 PLAINTIFF’S MEDICAL CONDITION
 1.     Please complete the table below by identifying:

        i.      the specific medical condition(s) that the B3 Plaintiff contends resulted from
                exposure to oil and/or chemical dispersants during the Deepwater Horizon spill;

        ii.     for each such condition, the date the B3 Plaintiff first experienced symptoms
                relating to the condition;

        iii.    the date on which the B3 Plaintiff first sought medical treatment for each condition;

        iv.     the date on which each condition was first diagnosed; and

        v.      the doctor(s) or other healthcare providers who first diagnosed the condition.

                          Date of First      Date First
                                                              Date of First       Diagnosing Doctor /
Medical Condition          Symptoms           Sought
                                                               Diagnosis          Health Care Provider
                                             Treatment




 * If the space provided above does not allow for a complete answer, please attach as many
   additional sheets of paper as necessary to fully answer the question.
2.   Does the medical condition and/or injury persist today?
     Yes ______ No ______

     If “Yes”:
     i.     Does the B3 Plaintiff still receive treatment?   Yes _____   No _____
     ii.    If “Yes”: From whom? _______________________________________________




                                              2
                               ATTORNEY CERTIFICATION

By signing below, I declare and attest that I am fully authorized to submit this Supplemental
Medical Information Form on behalf of the B3 Plaintiff identified above, and that the answers
provided to the above questions are true, correct, and complete. I acknowledge and agree that the
responses and information provided herein are binding on the B3 Plaintiff and shall be treated as
the equivalent of interrogatory answers under the Federal Rules of Civil Procedure, the Federal
Rules of Evidence, and other applicable rules and orders of this Court.

I acknowledge and agree that I have an obligation to supplement the above responses if I learn that
they are in any material respect incomplete or incorrect.

Date: _________________, 20__

Location (City and State): _____________________



_______________________________________________________
Signature of B3 Plaintiff’s Counsel or B3 Plaintiff




                                                3
